DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A method for predicting the production of a fractured horizontal well in a shale gas reservoir, comprising: dividing a fractured horizontal well to be predicted in a shale gas reservoir into five seepage zones according to a matrix block and a fracture network after hydraulic fracturing, wherein the five seepage zones comprise: hydraulically fractured zone I, fracture network zone II, pure matrix zone III, pure matrix zone IV and pure matrix zone V; obtaining a zone I seepage differential equation for hydraulically created fracture zone I, a zone II seepage differential equation and a zone II diffusion equation for fracture network zone II, a zone III diffusion equation for pure matrix zone III, a zone IV diffusion equation for pure matrix zone IV and a zone V diffusion equation for pure matrix zone V; obtaining a preset dimensionless transform relationship; solving the zone V diffusion equation by the dimensionless transform relationship and Laplace transform to obtain a solution of the zone V diffusion equation; solving the zone IV diffusion equation by the dimensionless transform relationship and Laplace transform to obtain a solution of the zone IV diffusion equation; solving the zone III diffusion equation by the dimensionless transform relationship, Laplace transform and the solution of the zone V diffusion equation to obtain a solution of the zone III diffusion equation; solving the zone II seepage differential equation by the dimensionless transform relationship, Laplace transform, the zone II diffusion equation, the solution of the zone IV diffusion equation and the solution of the zone III diffusion equation to obtain a solution of the zone II seepage differential equation; solving the zone I seepage differential equation by the dimensionless transform relationship, Laplace transform and the solution of the zone II seepage differential equation to obtain a solution of the zone I seepage differential equation; obtaining a first preset condition; using the solution of the zone I seepage differential equation to obtain a bottom hole pseudo-pressure solution according to the first preset condition; obtaining a dimensionless production solution by Duhamel's Principle according to the bottom hole pseudo-pressure solution; obtaining physical parameters and engineering parameters of gas reservoir; wherein the physical parameters and engineering parameters of the gas reservoir include reservoir parameters, gas reservoir temperature, original formation pressure, gas density, gas viscosity and gas compressibility; and wherein the reservoir parameters include width of hydraulically created fracture, matrix porosity, permeability of hydraulically created fracture, and isotherm adsorption volume; determining the production of the fractured horizontal well in the shale gas reservoir by using a Stehfest numerical inversion method according to the dimensionless production solution and based on the obtained the physical parameters and engineering parameters of the gas reservoir; and developing the fractured horizontal well to be predicted in the shale gas reservoir based on the determined production of the fractured horizontal well in the shale gas reservoir.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Similar limitations comprise the abstract ideas of Claim 8.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: A method for predicting the production of a fractured horizontal well in a shale gas reservoir; obtaining physical parameters and engineering parameters of gas reservoir; wherein the physical parameters and engineering parameters of the gas reservoir include reservoir parameters, gas reservoir temperature, original formation pressure, gas density, gas viscosity and gas compressibility; and wherein the reservoir parameters include width of hydraulically created fracture, matrix porosity, permeability of hydraulically created fracture, and isotherm adsorption volume; developing the fractured horizontal well to be predicted in the shale gas reservoir based on the determined production of the fractured horizontal well in the shale gas reservoir;
In Claim 8: A system for predicting the production of a fractured horizontal well in a shale gas reservoir; multiple functional modules (dividing module, transform relationship obtaining module, etc.); obtain physical parameters and engineering parameters of gas reservoir; wherein the physical parameters and engineering parameters of the gas reservoir include reservoir parameters, gas reservoir temperature, original formation pressure, gas density, gas viscosity and gas compressibility; and wherein the reservoir parameters include width of hydraulically created fracture, matrix porosity, permeability of hydraulically created fracture, and isotherm adsorption volume; develop the fractured horizontal well to be predicted in the shale gas reservoir based on the determined production of the fractured horizontal well in the shale gas reservoir.
The preambles of both independent claims represent generically-recited field of use limitations and, therefore, they are not meaningful to indicate a practical application. The modules in Claim 8 are also not meaningful additional elements because they are examples of generic computer equipment (software/hardware components) that are generally recited and, therefore, are not qualified as particular machines.  The steps of obtaining physical parameters and engineering parameters of the gas reservoir amount to generic recitation of mere data gathering activity and they represent insignificant extra-solution activity. All uses of the judicial exception would require these steps. The steps of developing the fractured horizontal well … based on the determined production of the fractured horizontal well in the shale gas reservoir are also recited in generality and not meaningful (insignificant extra-solution activity) to indicate a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. For example, steps of obtaining physical parameters and engineering parameters of the gas reservoir and developing the fractured horizontal well are discussed in Liu, Li, and Zeng.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9, and 10 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical relationship steps) and, therefore, these claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.
Examiner Note with Regards to Prior Art of Record
Claims 1-10 are distinguished over prior art of record based on the reasons below.   
The following references are considered to be the closest prior art to the claimed invention:
Qi-guo Liu et al. “Production Rate Analysis of Fractured Horizontal Well
considering Multitransport Mechanisms in Shale Gas Reservoir”, Wiley, Volume 2018, Article ID 3148298, 17 pages, 2018, hereinafter ‘Liu’, discloses a method for predicting the production of a fractured horizontal well in a shale gas reservoir, comprising: dividing a fractured horizontal well to be predicted in a shale gas reservoir into zones according to a matrix block and a fracture network after hydraulic fracturing; solving the zone diffusion equation by the dimensionless transform relationship, Laplace transform; using the solution of the zone differential equation to obtain a bottom hole pseudo-pressure solution according to the first preset condition; obtaining a dimensionless production solution by Duhamel's Principle according to the bottom hole pseudo-pressure solution; and predicting the production of the fractured horizontal well in the shale gas reservoir by using a Stehfest numerical inversion method according to the dimensionless production solution.
Jianchun Guo et al., “Analytical Model for Multifractured Horizontal Wells in Heterogeneous Shale Reservoirs”, SPE-182422-MS, 2016, 41 pp., discloses a five-region-flow model that subdivides the reservoir into seven parts. Reservoir heterogeneities in vertical direction can be further added to our model by vertically subdividing the reservoir into more parts. Optimal fracture pattern is selected based on cumulative production.
Zhiqiang Li et al., “Prediction of Production Performance of Refractured Shale Gas Well considering Coupled Multiscale Gas Flow and Geomechanics”, Geofluids, Volume 2020, Article ID 9160346, 21 pages, Wiley Hindawi, discloses production simulation model to evaluate the stimulation effect of refracturing. The complex transport mechanisms due to multiple physics, including gas adsorption/desorption, slip flow, Knudsen diffusion, surface diffusion, stress sensitivity, and adsorption layer are fully considered in this model. the effects of multiple physics on the matrix permeability and production, and the geomechanical effects of matrix and fracture on production are also studied.
Yu-long Zhao et al., “Pressure dynamics of asymmetrically fractured wells in an arbitrarily shaped reservoir”, China Ship Scientific Research Center 2019, Journal of Hydrodynamics, 2019, 31(4): 767-777, Springer, discloses a numerical model that is established and with the model, the boundary element method and the coupled boundary/finite element method are used to analyze the pressure dynamics of an asymmetrically fractured well in an arbitrarily shaped reservoir. The equation is solved in the Laplace domain, with different flow regimes with or without considerations of the wellbore storage and skin effects. The study can be used for the well testing interpretation and the hydraulic fracturing design.
Jie Zeng, “ANALYTICAL MODELING OF MULTIFRACTURED HORIZONTAL WELLS IN HETEROGENEOUS UNCONVENTIONAL RESERVOIRS”, A Thesis Submitted to the Faculty of Graduate Studies and Research, University of Regina, August 2017, 267 pages, 
https://ourspace.uregina.ca/bitstream/handle/10294/7863/Zeng_Jie_200360227_MASC_PSE_Fall2017.pdf 
discloses obtaining physical parameters and engineering parameters of the gas reservoir and developing the fractured horizontal well. Zeng also discloses using a Stehfest numerical inversion method.

	However, in regards to Claims 1 and 8, the claims differ from the closest prior art, Liu, Guo, Li, Zhao, and Zeng, either singularly or in combination, because they fail to anticipate or render obvious, obtaining a dimensionless production solution by Duhamel's Principle according to the bottom hole pseudo-pressure solution; and predicting the production of the fractured horizontal well in the shale gas reservoir by using a Stehfest numerical inversion method according to the dimensionless production solution, in combination with all other limitations in the claim as claimed and defined by applicant.  

Response to Arguments

Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p. 12): the amended claim 1 does not only relate to the abstract idea, but recites an additional technical features about how to apply the determined production of the fractured horizontal well to the technical field of the shale gas reservoir, i.e., developing the fractured horizontal well to be predicted in the shale gas reservoir based on the determined production of the fractured horizontal well. Thus, the amended claim 1 integrates the abstract idea with a practical application of developing the fractured horizontal well to be predicted in the shale gas reservoir. Additionally, physical parameters and engineering parameters of gas reservoir (such as width of hydraulically created fracture, matrix porosity, permeability of hydraulically created fracture, and isotherm adsorption volume) in the twelfth step are actually collected during the development of the shale gas reservoir. Then the production of the fractured horizontal well in the shale gas reservoir is determined based the parameters in the thirteenth step. Therefore, the determination of the production of the fractured horizontal well is closely related to the technical field of the shale gas reservoir. 
Thus, the method recited in amended claim 1 is not purely an accumulation of mathematical concepts, but is applied in the shale gas reservoir … the method of the amended claim 1 is applied to the shale gas reservoir …
The Examiner disagrees that the claims integrate the abstract idea with a practical application. As discussed in the rejection, the newly added limitations regarding obtaining physical parameters and engineering parameters of gas reservoir are recited in generality and represent mere data gathering of insignificant extra-solution activity. Similarly, developing the fractured horizontal well are also recited in generality and is not a meaningful limitation to indicate a practical application.  
The Examiner also submits that generically reciting applying the amended claim 1 to the shale gas reservoir is not sufficient to indicate eligibility. According to October 2019 Update: Subject Matter Eligibility: “Considerations that may indicate integration include implementing the judicial exception with a particular machine or manufacture, effecting a particular transformation or reduction of an article, and applying the judicial exception in some other meaningful way. Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment”.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863